Casey, J.
Defendant was charged with one count of grand larceny in the fourth degree and, on May 16, 1988, entered a plea of guilty as charged. During the plea proceedings defendant *747indicated that she understood that she could receive the maximum sentence allowed by law if she failed to appear at the time set for sentencing. After having twice previously failed to appear for sentencing, on July 5, 1988 defendant again failed to appear and received an indeterminate prison term of lVá to 4 years in absentia.
The single issue raised by defendant on this appeal is the excessiveness of the sentence imposed. In view of defendant’s prior adult record of at least nine arrests involving larcenous activity and her failure to appear for sentencing despite being informed of that date, and after her two prior failures to appear, we believe the sentence imposed was justified. The judgment of conviction should, therefore, be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.